275 F.2d 889
107 U.S.App.D.C. 225
Clarence L. BUTLER, Appellantv.UNITED STATES of America, Appellee.
No. 15190.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 13, 1960.Decided Jan. 21, 1960, Petition for Rehearing En Banc DeniedFeb. 17, 1960.

Mr. Llewellyn C. Thomas, Washington, D.C.  (appointed by this court), for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant Butler was indicted and convicted for failure to pay a tax on marihuana.  His contention upon this appeal is that evidence seized by police officers in his apartment should have been suppressed.  A hearing was held in the District Court upon the motion to suppress.  Appellant says that it was not established that he refused admittance to the officers before they forcibly entered the apartment.1  The precise dispute is whether appellant attempted to shut the door after the officers had identified themselves and announced that they had a search warrant.  The officers testified that he attempted to shut the door.  Appellant did not testify.  He now claims that he may have been merely attempting to release a chain lock on the door.  The District Court, both upon the motion to suppress and at the trial, accepted the testimony of the officers.  We find no reason to disturb that conclusion.


2
Affirmed.



1
 18 U.S.C. 3109 (1958)